Lawrence, Judge:
This appeal for a reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
(1) That the merchandise covered by the above reappraisement appeal consists of motorcycles and speedometers imported from England, as specified in paragraph (3) below.
(2) That when said motorcycles and speedometers were exported from England to the United States there was no “foreign value”, no “export value” and no “United States value” for said merchandise within the meaning of those terms as set forth in Section 402 (c), (d) and (e), Tariff Act of 1930 as amended, and that the “cost of production” as set forth in Section 402' (f) of said Act was the proper basis for appraisement.
(3) That when said motorcycles and speedometers were exportedfrom England to the United States the "cost of production” thereof equalled the unit prices as below specified, less 20% and less 3%%, plus the cost of containers, which in this case amounted to £71-5-0 British currency:

Merchandise Unit Prices British Currency

Excelsior Universal Motorcycles, Model U-l_ £69-10-0
Excelsior Roadmaster Motorcycles, Model R-l_ £78- 0-0
Excelsior Roadmaster Motorcycles, Model R-2_ £83- 0-0
Speedometers_ £ 3- 3-6
(4)That the above reappraisement appeal is submitted for decision upon this stipulation and the official papers on file with the above reappraisement appeal.
Upon the agreed facts I find that cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930 (19 U. S. C. § 1402 (f)), to be the proper basis for the determination of the value of the merchandise here involved and that such values are the unit prices listed below, less 20 per centum and less 3% per centum, plus £71-5-0 British currency for cost of containers:

*466
Merchandise Unit Prices British Currency

Excelsior Universal Motorcycles, Model U — 1—- £69-10-0
Excelsior Roadmaster Motorcycles, Model R-i- £78- 0-0
Excelsior Roadmaster Motorcycles, Model R-2- £83- 0-0
Speedometers_ £ 3- 3-6
Judgment will be entered accordingly.